Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellants contended that their contract obligations were impaired in violation of the United States Constitution (art. I, § 10), and that their rights to due process of law under the Fourteenth Amendment of the Constitution of the United States were denied. The Court of Appeals held that there were no such violations and that there was no merit or substance to appellants’ contentions. [See 8 N Y 2d 835.]